DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Mori, US 2020/0169706 A1 in view of Kaji et al. US 20190028685 A1.

Regarding claim 1, Mori discloses the following claim subject matter, including: A control method for an image projection system including a plurality of projectors (projection control apparatus and method, Title; Abstract), the control method for an image projection system comprising:

a) a determining step of determining, based on a superimposition number indicating a number of the projectors, projected images of which are superimposed one another, colors of pattern images projected by the respective projectors equivalent to the superimposition number (projectors 100a-d, Fig.1; a multi-screen projection using various combinations of the number projection areas; ¶ 0075; a stack number dropdown 502, for setting the number projectors that are to be used for each layout areas (projections areas) in multi-screen projection; ¶ 0078; Fig.5A-B; “…the reference projector is caused to display a pattern that has a different color…from the pattern displayed by other projectors…” ¶ 0108); 

causing the respective projectors equivalent to the superimposition number to project the pattern images having the colors determined in the determining step (controller 200, Fig.1 and projectors 100a-d); 

c) Mori does not specifically disclose wherein in the determining step, when the pattern images equivalent to the superimposition number are superimposed, the colors of the pattern images projected by the respective projectors equivalent to the superimposition number are determined such that the superimposed pattern images equivalent to the superimposition number have a specific color. 
However, Mori is not entirely silent and discloses, as indicated above, that “…the reference projector is caused to display a pattern that has a different color, brightness, shape, or the like from the patterns displayed by the other projectors such that the user can easily check based on the projected images which of the projectors is the reference projector.” See, ¶ 0108. Thus, having different color of pattern images in order to distinguish the images from one another, for example, would be obvious to those with ordinary skill in the art. 
In the same field of art, Kaji discloses image processing apparatus and method that realize corresponding point detection during content viewing while keeping cost increase at a minimum. Specifically, Kaji teaches that a plurality of images having different color components are projected in succession as subframes (para. 0177), and that “…a pattern image may be superimposed on a subframe image having a highly luminous color component.  For example, the pattern image may be superimposed on a green component subframe image.  In the case of the example in FIG. 10, the projector green component is more luminous than the red and blue components.  By superimposing the pattern image on the images having such a highly luminous color component, it is possible to enhance the S/N ratio of the pattern image in pattern image extraction.  That is, it is possible to extract the pattern image with more accuracy.” Paragraphs [0086], [0088], 0177-179, 0183-184; Fig.10). It would have been therefore obvious to the skilled in the art before the effective filing date of the claimed invention to modify the reference of Mori by providing the desired color components added as taught by Kaji, such being typical considerations of the skilled artisan, the artisan would be motivated to do so for the purpose distinguishing the images from one another and make it easier for the user/viewer to differentiate between the images. 

As to claim 2, the claimed wherein the specific color is white, since the pattern images are captured as positive and negative or white and black. Para. [0114].

As to claim 3,  The control method for an image projection system according to claim 1, wherein the colors of the pattern images projected in the determining step by the respective projectors equivalent to the superimposition number are determined to be colors different from the specific color (Mori teaches “…the reference projector is caused to display a pattern that has a different color, brightness, shape, or the like See, ¶ 0108)

As to claim 4, see the rejection of claim 1 (c). 
As to claim 5, see the rejection of claim 1 (c). 
As to claim 6, see the rejection of claim 1 (c).
 
In regards to claim 7,  Mori does not specifically disclose wherein, in the determining step, the colors of the pattern images projected by the respective projectors equivalent to the superimposition number are determined such that relative luminous efficiency is equal to or larger than a threshold.  However, Kaji discloses he projection control section can superimpose the pattern image on a subframe image having a highly luminous color component. ¶¶ 0009, 0086, 0183 and 0243).   It would have been therefore obvious to the skilled in the art before the effective filing date of the claimed invention to modify the reference of Mori by providing the desired color components added as taught by Kaji, such being typical considerations of the skilled artisan, the artisan would be motivated to do so for the purpose distinguishing much easier the images from one another and make it easier for the user/viewer to differentiate between the images. 

As to claim 8, wherein the pattern images includes rectangular images at respective four corners, and a size of the rectangular images is determined according to an ability for correcting a size of a projection region of the projector (See Mori, Fig.1, disclosing four rectangular images).

Regarding claim 9, see the rejection of claim 1. (Note: that Mori teaches projection controller 105, Fig.1)
 
Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Oka, US 20180376031 discloses projection apparatus that improves dynamic range of luminance; color correction, multiple projectors and superimposed images.
Hicks, US 2005/0179825 A1 discloses automatic image convergence for projection television systems, projecting different color test patterns and multiple projectors. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAULOS M NATNAEL whose telephone number is (571)272-7354.  The examiner can normally be reached on 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




PMN
February 10, 2021
/PAULOS M NATNAEL/Primary Examiner, Art Unit 2422